Citation Nr: 9919448	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-26 704A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred at Augusta Medical Center (AMC) from 
January 16 to 18, 1996.

2.  Entitlement to payment or reimbursement of medical 
expenses incurred at AMC on February 17 and 18, 1996.

3.  Entitlement to payment or reimbursement of medical 
expenses incurred at AMC on April 8 and 9, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 decision by 
the VA Medical Center (VAMC) in Richmond, Virginia.

This case was previously before the Board in November 1998, 
when it was remanded for further development.  In January 
1999, while the case was in remand status, the VAMC approved 
VA payment or reimbursement of medical expenses incurred 
during the first 24 hours following the veteran's admissions 
to AMC on January 15 and February 16, 1996.  The case was 
thereafter returned to the Board in May 1999.

When this case was before the Board in November 1998, the 
Board characterized the issue on appeal in terms of the 
veteran's entitlement to payment or reimbursement for medical 
expenses incurred at AMC from January 16 to April 9, 1996.  
It appears from the record, however, that the more specific 
question developed for appeal is whether the veteran is 
entitled to payment or reimbursement of medical expenses 
incurred during three discrete periods of hospitalization at 
AMC in January, February, and April 1996.  Consequently, and 
for purposes of clarity, the issues have been re-
characterized as set forth on the first page of this 
preliminary order.

In a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in September 1997, the veteran indicated that he was seeking 
VA payment or reimbursement for medical expenses incurred 
from February 17, 1996, to August 5, 1997, in connection with 
services provided by Orthopedic Associates.  To the extent 
that that claim includes expenses other than those 
contemplated by the present appeal, the matter has not been 
developed for appellate review.  The matter is therefore 
referred to the VAMC for further action, as appropriate.


REMAND

When the Board remanded this case in November 1998, it 
requested the VAMC to undertake certain evidentiary 
development and to reevaluate the veteran's claim in light of 
the regulations applicable to payment of unauthorized medical 
expenses.  If the action taken by the VAMC remained adverse 
to the veteran, the VAMC was to furnish him a supplemental 
statement of the case (SSOC) containing, among other things, 
a citation to and explanation of all regulations relied upon, 
including, but not limited to, 38 U.S.C.A. §§ 1703, 1728 
(West 1991) and 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 
(1998).  Then, after the veteran and his representative were 
afforded a reasonable period of time within which to respond 
to the SSOC, the claims folder and medical administration 
services (MAS) file were to be forwarded to the Board for 
further appellate consideration.

A review of the record reveals that this development has not 
been completed.  The SSOC's furnished the veteran on remand 
do not contain any explanation or summary pertaining to the 
provisions of 38 U.S.C.A. § 1703 or 38 C.F.R. § 17.52.  In 
addition, the veteran's MAS file was not included with the 
materials forwarded to the Board in May 1999.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1998).

A remand is also required so that appropriate medical 
opinions can be obtained.  Although the record contains 
statements from a VA staff physician, dated in January 1999, 
indicating that VA payment or reimbursement is not warranted 
for medical expenses incurred beyond the initial 24-hour 
period following the veteran's admissions to AMC on January 
15 and February 16, 1996, and that no payment or 
reimbursement at all is warranted for expenses incurred at 
AMC during the relevant period in April 1996, the physician 
provided very little in the way of an explanation or 
rationale for those conclusions.  On remand, the VAMC should 
have a physician review the record for the purpose of 
providing more detailed medical statements pertaining to the 
relevant regulatory criteria.

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

1.  The veteran's MAS file should be 
located and associated with his claims 
folder.  If the veteran's MAS file 
cannot be located, that fact should be 
noted in writing and the writing should 
be associated with the claims folder.

2.  After the above development has been 
completed, a physician should conduct a 
review of the record, including the 
veteran's MAS file, if available, for 
purposes of preparing medical opinions 
pertinent to the regulatory criteria 
governing VA payment or reimbursement of 
private medical expenses.  The physician 
should separately address each of the 
following questions:

a.  With regard to the veteran's 
treatment at AMC from January 15 to 
January 18, 1996, and based on sound 
medical judgment, at what point in time, 
if any, could the veteran have reported, 
or been transferred, to a VAMC for 
continuation of treatment?

b.  With regard to the veteran's 
treatment at AMC from February 16 to 
February 18, 1996, at what point in 
time, if any, did the veteran's 
condition improve or become stabilized 
to the extent that further care was 
longer required to satisfy the purpose 
for which it was initiated?

c.  With regard to the veteran's 
treatment at AMC on April 8 and 9, 1996, 
were the services rendered in a medical 
emergency of such nature that delay 
would have been hazardous to his life or 
health?

d.  With regard to the veteran's 
treatment at AMC on April 8 and 9, 1996, 
were appropriate VA or other Federal 
facilities feasibly available for such 
treatment?  Would an attempt to use such 
facilities beforehand, or to obtain 
prior authorization for the required 
services, have been reasonable, sound, 
wise, or practicable?

In formulating responses to the 
foregoing questions, the physician 
should address the significance, if any, 
of the observations made by Dr. Charles 
F. Andersen, M.D., in a November 1996 
letter to the VAMC.  A complete 
rationale for all opinions should be 
provided.

3.  The VAMC should thereafter 
readjudicate the claims on appeal.  If 
any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a citation 
to, and explanation of, 38 U.S.C.A. 
§ 1703 and 38 C.F.R. § 17.52.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder and MAS 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


